               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ROBERT NIELSEN,

                      Plaintiff,
                                                    Case No. 17-CV-1315-JPS
 and

 WISCONSIN PIPE TRADES HEALTH                                       ORDER
 FUND, UNITED HEALTH CARE
 CONTINENTAL, and WEA TRUST,

          Involuntary Plaintiffs,

 v.

 PLUS ORTHOPAEDICS, LLC and
 JOHN DOE CORPORATIONS 1-50,

                      Defendants.


       This case was originally filed by Guy Daley, Starlynn Daley (“the

Daley Plaintiffs”), Dana Heal, Sharon Heal, (“the Heal Plaintiffs”), Robert

Nielsen and Debra Nielsen (“the Nielsen Plaintiffs”) against an array of

defendants. Over the course of the litigation, which spanned well over a

year, various plaintiffs and defendants were dismissed. Now, the only

active plaintiff in the matter is Robert Nielsen, and the only active

defendant is Plus Orthopaedics, LLC. On March 4, 2019, Defendant Plus

Orthopaedics, LLC filed a stipulation in which the parties agreed to dismiss

all claims against Plus Orthopaedics, LLC with prejudice and without costs.

(Docket #154). On March 11, 2019, counsel for the Daley Plaintiffs, the Heal

Plaintiffs, and the Nielsen Plaintiffs filed a letter confirming that there are
no longer any claims between the parties, and the matter may be closed.

(Docket #155). Accordingly, the Court will adopt the parties’ stipulation to

dismiss all claims as to the remaining defendant, and the matter will be

dismissed with prejudice and without costs to either party. Fed. R. Civ. P.

41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ stipulation to dismiss Plus

Orthopaedics, LLC (Docket #154) be and the same is hereby ADOPTED;

this action be and the same is hereby DISMISSED with prejudice and

without costs to either party.

       Dated at Milwaukee, Wisconsin, this 14th day of March, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
